DEL SOLE, J.,
dissenting:
I dissent for three reasons. First, my review of the record reveals that PIGA never raised the application of Section 1701.602(b)1 upon which the Majority bases its holding. PIGA raised several complex issues in its 74 pages of briefs; however, these issues were limited to whether PIGA should be deemed to be State Auto, whether the class certification issue was properly disposed of, and whether the grant of attorney fees and interest was proper. PIGA never raised the application of the statute upon which the Majority bases its holding. As a result, Appellees have never had an opportunity to argue its inapplicability. Apparently PIGA concluded, as I do, that the statute is of no relevance to this case.
Secondly, the Majority misinterprets the text of the above-cited statute. The Majority claims “the judgment arose from a ‘verdict ... based on the default of the insolvent insurer’.” Op. at 1083. In the underlying case, there was no default. A default judgment is a judgment ‘•‘where the defendant usually does not appear and either has or takes no opportunity the argue his case.” Kurtz v. Allied Corp., 127 Pa.Cmwlth. 384, 561 A.2d 1294 (Pa.Commw.1989). There was no default in the underlying Ebersole case. Rather, State Auto was represented by counsel from the time of commencement of the litigation in 1986 until counsel’s withdrawal in October, 1991. A judgment was entered pursuant to jury verdicts after a trial, not pursuant to a default. Thus, I conclude this section is not applicable.
*1087Finally, assuming arguendo that the statute is applicable to this case, I agree that the Majority is correct in its assessment that an underlying default judgment “... would appear to be subject to a motion to vacate pursuant to Section 1701.602(b).” Op. at 1083. I doubt that such a motion would be successful almost seven years after the judgment was rendered. However, PIGA has not applied to have the underlying judgment set aside as § 1701.602(b) requires. Rather, it seeks to mount a collateral attack on a prior decision rendered almost seven years ago.
The Guaranty Fund was established to provide protection for insureds and third parties who suffer harm as a result of insurance carriers who become insolvent. Inherent in this protection is a desire to timely compensate those who have been injured. This goal would not be achieved by the Majority’s decision to permit a collateral attack on an underlying judgment not authorized by statute. For these reasons, I dissent and would affirm the trial court decision.

. This section was recodified at 40 P.S. § 991.1819(b).